Name: Council Regulation (EC) NoÃ 941/2006 of 1 June 2006 amending Regulation (EC) NoÃ 51/2006, as concerns blue whiting and herring
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 27.6.2006 EN Official Journal of the European Union L 173/1 COUNCIL REGULATION (EC) No 941/2006 of 1 June 2006 amending Regulation (EC) No 51/2006, as concerns blue whiting and herring THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 51/2006 (2) fixes for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) Pursuant to consultations between the Community and the Faeroe Islands on 23 February 2006 an arrangement on mutual access on blue whiting stock and the herring stock in each other's, fishing zones has been reached. This arrangement should be implemented. (3) Since vessels that targeted hake with gill-nets in ICES Divisions VIa, b and VIIb, c, j, k and subarea XII were not implicated in the fishing practices that led to the prohibition of the use of gill-nets in those areas, it is appropriate to allow these fisheries to continue by way of derogation from the prohibition. (4) The Community has held consultations with Norway on the management of fisheries on the stock of Norwegian spring spawning (Atlanto-Scandian) herring in the North-East Atlantic, in particular, with regard to licensing arrangements, which should be implemented. (5) Regulation (EC) No 51/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes IA, IB and IV to Regulation (EC) No 51/2006 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 1 June 2006. For the Council The President U. HAUBNER (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 16, 20.1.2006, p. 1. ANNEX The Annexes to Regulation (EC) No 51/2006 shall be amended as follows: 1. in Annex IA, the entry concerning the species Blue whiting in zone I, II, III, IV, V, VI, VII, VIIIabde, XII and XIV (EC and international waters) shall be replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : I, II, III, IV, V, VI, VII, VIIIabde, XII and XIV (EC and international waters) WHB/1 X 14 Denmark 52 529 (5) (6) Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 20 424 (5) (6) Spain 44 533 (5) (6) France 36 556 (5) (6) Ireland 40 677 (5) (6) The Netherlands 64 053 (5) (6) Portugal 4 137 (5) (6) Sweden 12 994 (5) (6) United Kingdom 68 161 (5) (6) EC 344 063 (5) (6) Norway 152 442 (1) (2) Faeroe Islands 45 000 (3) (4) TAC 2 000 000 2. in Annex IA, the following entry shall be inserted after the above entry: Species : Blue whiting Micromesistius poutassou Zone : EC waters of II, IVa (8), VIa (9), VIb, VII (10) WHB/24A567 Faeroe Islands 10 000 (7) TAC 2 000 000 3. in Annex IB, the entry concerning the species Herring in zone I and II (EC and international waters) shall be replaced by the following: Species : Herring Clupea harengus Zone : EC waters and international waters of I and II HER/1/2. Belgium 22 Denmark 21 243 Germany 3 720 Spain 70 France 917 Ireland 5 499 The Netherlands 7 602 Poland 1 075 Portugal 70 Finland 329 Sweden 7 872 United Kingdom 13 581 EC 62 000 Faeroe Islands 6 196 (11) TAC Not relevant Articles 3 and 4 of Regulation (EC) No 847/96 do not apply and Article 5(2) of that Regulation applies. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: II, Vb north of 62 ° N (Faeroese waters) (HER/2A5B-F) Belgium 2 Denmark 2 117 Germany 371 Spain 7 France 91 Ireland 548 The Netherlands 758 Poland 107 Portugal 7 Finland 32 Sweden 784 United Kingdom 1 354 4. in Part A of Annex III the following point shall be added: 8.5. By way of derogation from points 8.3 and 8.4 vessels targeting hake may deploy gill-nets with a mesh size of 120 mm in the areas concerned at any position where the charted depth is less than 600 metres. 5. Parts I and II of Annex IV shall be replaced by the following: PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK: 26, DE: 5, FR: 1, IRL: 7, NL: 9, SW: 10, UK: 17 57 Demersal species, north of 62 ° 00 ² N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, south of 62 ° 00 ² N, purse seine fishery 11 DE: 1 (12), DK: 26 (12), FR: 2 (12), NL: 1 (12) not relevant Mackerel, south of 62 ° 00 ² N, trawl fishery 19 not relevant Mackerel, north of 62 ° 00 ² N, purse seine fishery 11 (13) DK: 11 not relevant Industrial species, south of 62 ° 00 ² N 480 DK: 450, UK: 30 150 Waters of the Faeroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faeroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (14) 4 Trawling outside 21 miles from the Faeroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W. 70 DE: 8 (15), FR: 12 (15), UK: 0 (15) 20 (16) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (16) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faeroese authorities introduce special rules of access to an area called main fishing area of blue whiting  36 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62 ° N 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 Waters of the Russian Federation All fisheries pm pm Fisheries for cod 7 (17) pm Fisheries for sprat pm pm PART II Quantitative limitations of licences and fishing permits for third country fishing vessels in Community waters Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 18 18 Faeroe Islands Mackerel, VIa (north of 56 ° 30 ² N), VIIe,f,h, horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe,f,h; herring, VIa (north of 56 ° 30 ² N) 14 14 Herring north of 62 ° 00 ² N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56 ° 30 ² N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, IVa, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Russian Federation Herring, IIId (Swedish waters) pm pm Herring, IIId (Swedish waters, non-fishing mother ships) pm pm Sprat 4 (18) pm Barbados Penaeus shrimps (19) (French Guyana waters) 5 pm (20) Snappers (21) (French Guyana waters) 5 pm Guyana Penaeus shrimps (22) (French Guyana waters) pm pm (23) Surinam Penaeus shrimps (22) (French Guyana waters) 5 pm (24) Trinidad and Tobago Penaeus shrimps (22) (French Guyana waters) 8 pm (25) Japan Tuna (26) (French Guyana waters) pm Korea Tuna (27) (French Guyana waters) pm pm (22) Venezuela Snappers (22) (French Guyana waters) 41 pm Sharks (22) (French Guyana waters) 4 pm (1) May be fished in EC waters in areas II, IVa, VIa north of 56 ° 30 ² N, VIb, VII west of 12 ° W. (2) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (3) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.). (4) May be fished in EC waters in areas VIa north of 56 ° 30 ² N, VIb, VII west of 12 ° W. (5) Of which up to 61 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen. (6) Of which up to 2,9 % may be fished in Faeroese waters, zone Vb. (7) To be counted against Faeroe Islands catch limits established under the Coastal States arrangement. (8) The catch in zone IVa shall be no more than 2 500 tonnes. (9) North of 56 ° 30 ² N. (10) West of 12 ° W. (11) May be fished in EC waters. (12) This allocation is valid for purse and trawl fisheries. (13) To be selected from the 11 licences for purse seine fishery for mackerel south of 62 ° 00 ² N. (14) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faeroese baselines . (15) These figures refer to the maximum number of vessels present at any time. (16) These figures are included in the figures for Trawling outside 21 miles from the Faeroese baselines . (17) Applies only to vessels flying the flag of Latvia. (18) Applies only to the Latvian zone of EC waters. (19) The licences concerning fishing for shrimp in the waters of the French Department of Guyana shall be issued on the basis of a fishing plan submitted by the authorities of the third country concerned, approved by the Commission. The period of validity of each of these licences shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued. (20) The annual number of days at sea is limited to 200. (21) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the French Department of Guyana, and that it includes an obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. (22) Applicable from 1 January to 30 April 2006. (23) Pending the conclusion of fisheries consultations with Norway for 2006. (24) The annual number of days at sea is limited to pm. (25) The annual number of days at sea is limited to 350. (26) To be fished exclusively with longlines. (27) Of which at any given time a maximum of 10 for vessels fishing cod with gill-nets.